Filing Date: 06/24/2020
Claimed Foreign Priority Date: 12/04/2019 (KR 10-2019-0159496)
Applicants: Baek et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Supplemental Amendment filed on 11/03/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Supplemental Amendment filed on 11/03/2021, responding to the Office action mailed on 07/13/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2-4 and 12-14. Accordingly, pending in this application are claims 1, 5-11, and 15-20.
 
Response to Amendment

Applicant’s amendments to the Drawings and Specification have overcome the objections to Drawings and Specification previously set forth in the Non-Final Office action mailed on 07/13/2021. Accordingly, all previous objections are hereby withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 103, as previously formulated in the same Office action. However, the prior 

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1, 5-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2019/0304900).

Regarding Claim 1, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows most aspects of the instant invention, including a semiconductor device comprising: 
- a first-direction plurality of wirings extending in a first direction (e.g., 30x, M2, M4, and M6 along a Y direction)
- a second-direction plurality of wiring extending in a second direction intersecting the first direction (e.g., M1, M3, M5, and M7 along a X direction orthogonal to the Y direction)
- wherein the first-direction plurality of wirings that extend in the first direction includes, gate wirings spaced apart from each other in the second direction by a gate pitch (e.g., 30x having pitch PG), first wirings above the gate wirings spaced apart from each other in the second direction by a first pitch (e.g., M2 having pitch P2), second wirings above the first wirings spaced apart from each other in the second direction by a second pitch (e.g., M4 having pitch P4), and third wirings above the second wirings spaced apart from each other in the second direction by a third pitch (e.g., M6 having pitch P6)








Furthermore, Chen (see, e.g., Par. [0028]) disclose that a ratio of PG to P2 and P6 (PG:P2:P6) is, e.g., 3:2:4; and that in some implementations, P4 can be greater than P2 (P2<P4) or less than P6 (P4<P6). Therefore, Chen contemplates embodiments where a ratio (PG:P2:P4:P6) between the gate pitch, the first pitch, the second pitch, and the third pitch is, e.g.
However, Chen is silent about the ratio between the gate pitch, the first pitch, the second pitch, and the third pitch being 6:4:5:9, the ratio based on a least common multiple of the gate pitch, the first pitch, the second pitch, and the third pitch.
Initially, and with respect to the particular pitch ratio claimed, i.e., 6:4:5:9,  Chen discloses a structure having a ratio between a gate pitch (e.g., PG), a first pitch (e.g., P2), a second pitch (e.g., P4), and a third pitch (e.g., P6) that is substantially similar to the claimed ratio (e.g., 6:4:5:8 vs. 6:4:5:9); and wherein the pitch progression is also non-hierarchical/non-monotonic (i.e., PG>P2<P4,P6) similarly to the instant disclosure, to maximizes routing density and/or cell packing density while maintaining IC performance and/or routing efficiency (see, e.g., Par. [0028], L. 47-54). 
Therefore, the particular pitch ratio claimed, i.e., 6:4:5:9, is only considered to be the “optimum” ratio disclosed by Chen that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the initial pitch between gate structures, DRC rules of each overlying wiring layer for a given technology node, acceptable design trade-off between routing density vs. IC performance etc… (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as wiring layers with a non-hierarchical/non-monotonic pitch progression are formed to maximize routing density while maintaining IC performance, as already suggested by Chen. Also, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the 
Second, and with respect to the particular scheme by which the claimed ratio is determined, i.e., ratio based on a least common multiple of the gate pitch, the first pitch, the second pitch, and the third pitch, the instant disclosure (see, e.g., Par. [0087]-[0089]) details that said claimed ratio corresponds to the smallest least common multiple among the calculated least common multiples for ranged values of the gate pitch, the first pitch, the second pitch, and the third pitch respectively; and applying the known LCM function to the integers of the pitch ratio disclosed by Chen (e.g., 6, 4, 5, 8) results in an LCM of 120, while the integers of the claimed pitch ratio (e.g., 6, 4, 5, 9) result in an LCM of 180. Therefore, since the LCM function is a known mathematical construct applicable to any group of at least two integers, and since the least common multiple associated with the pitch ratio of Chen is SMALLER (better) than that of the claimed pitch ratio (e.g., 120 vs. 180), it would have been obvious to have the ratio disclosed by Chen based on a least common multiple of the gate pitch, the first pitch, the second pitch, and the third pitch.
Regarding Claim 5, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- fourth wirings spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1)
- fifth wirings above the fourth wirings spaced apart from each other in the first direction by a fifth pitch (e.g., M3 having pitch P3)
e.g., M1) are above the gate wiring (e.g., 30x) and below the first wiring (e.g., M2)
- the fifth wirings (e.g., M3) are above the first wirings (e.g., M2) and below the second wirings (e.g., M4)
Furthermore, with respect to a ratio between the fourth pitch (e.g., P1) and the fifth pitch (e.g., P3), Chen (see, e.g., Par. [0035]) discloses that: a ratio of P1 to P3 to P7 (P1:P3:P7) is e.g., 1:1:2; and that in some implementations, P5 can be greater than P1 and P3 (P1,P3<P5) or P5 is less than P7 (P5<P7). 
Therefore, the specific ratio between the fourth pitch and the fifth pitch claimed by the applicant, i.e., ratio of 5:4, is only considered to be the “optimum” ratio disclosed by Chen. Also, see comments stated above in Par. 12 with regards to Claim 1, which are considered repeated here, as applied to the claimed ratio of 5:4.
 Regarding Claim 6, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings further includes:
- sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 above M3 and having pitch P5)
- the sixth wirings (e.g., M5) are above the second wirings (e.g., M4) and below the third wirings (e.g., M6)
With respect to the ratio between the fourth pitch (e.g., P1), the fifth pitch (e.g., P3), and the sixth pitch (e.g., P5
Regarding Claim 7, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings further includes:
- seventh wirings above the sixth wirings spaced apart from each other in the first direction by a seventh pitch (e.g., M7 above M5 and having pitch P7)
- the seventh wirings (e.g., M7) are above the third wirings (e.g., M6)
With respect to the ratio between the fourth pitch (e.g., P1), the fifth pitch (e.g., P3), the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7) being 5:4:6:10., see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the claimed ratio of 5:4:6:10.
Regarding Claim 8, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- fourth wirings spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1)
- fifth wirings on the fourth wirings spaced apart from each other in the first direction by a fifth pitch (e.g., M3 on M1 and having pitch P3)
- sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 on M3 and having pitch P5)
- the fourth wirings (e.g., M1) are above the gate wirings (e.g., 30x) and below the first wirings (e.g., M2)
- the fifth wirings (e.g., M3) are above the first wirings (e.g., M2) and below the second wirings (e.g., M4)
e.g., M5) are above the second wirings (e.g., M4) and below the third wirings (e.g., M6)
With respect to the ratio between the fifth pitch (e.g., P3) and the sixth pitch (e.g., P5) being 4:6, see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the claimed ratio of 4:6.
Regarding Claim 9, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- seventh wirings above the sixth wirings spaced apart from each other in the first direction by a seventh pitch (e.g., M7 above M5 and having pitch P7)
- the seventh wirings (e.g., M7) are above the third wirings (e.g., M6)
With respect to the ratio between the fifth pitch (e.g., P3), the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7) being 4:6:10, see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the claimed ratio of 4:6:10.
Regarding Claim 10, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- fourth wirings placed spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1)
- fifth wirings above the fourth wirings spaced apart from each other in the first direction by a fifth pitch (e.g., M3 on M1 and having pitch P3)
- sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 on M3 and having pitch P5) in the first direction
e.g., M7 above M5 and having pitch P7)
- the fourth wirings (e.g., M1) are above the gate wirings (e.g., 30x) and below the first wirings (e.g., M2)
- the fifth wirings (e.g., M3) are above the first wirings (e.g., M2) and below the second wirings (e.g., M4)
- the sixth wirings (e.g., M5) are above the second wirings (e.g., M4) and below the third wirings (e.g., M6)
- the seventh wirings (e.g., M7) are above the third wirings (e.g., M6)
With respect to the ratio between the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7) being 6:10, see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the claimed ratio of 6:10.
Regarding Claim 11, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows most aspects of the instant invention, including a semiconductor device comprising: 
- a first-direction plurality of wirings extending in a first direction (e.g., 30x, M2, M4, and M6 along a Y direction)
- a second-direction plurality of wiring extending in a second direction intersecting the first direction (e.g., M1, M3, M5, and M7 along a X direction orthogonal to the Y direction)
- wherein the second-direction plurality of wirings that extend in the second direction includes, fourth wirings spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1), fifth wirings above the fourth wirings spaced apart e.g., M3 on M1 and having pitch P3), sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 on M3 and having pitch P5), and seventh wirings above the sixth wirings spaced apart from each other in the first direction by a seventh pitch (e.g., M7 above M5 and having pitch P7)
Furthermore, Chen (see, e.g., Par. [0035]) discloses that a ratio of P1 to P3 and P7 (P1:P3:P7) is e.g., 1:1:2; and that in some implementations, P5 can be greater than P1 and P3 (P1,P3<P5) or P5 is less than P7 (P5<P7). Therefore, Chen contemplates embodiments where a ratio (P1:P3:P5:P7) between the fourth pitch, the fifth pitch, the sixth pitch, and the seventh pitch is 5:5:6:10.
However, Chen is silent about the ratio between the fourth pitch, the fifth pitch, the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7) being 5:4:6:10, the ratio based on a least common multiple of the fourth pitch, the fifth pitch, the sixth pitch, and the seventh pitch.
Initially, and with respect to the particular pitch ratio claimed, i.e., 5:4:6:10,  Chen discloses a structure having a ratio between a fourth pitch (e.g., P1), the fifth pitch (e.g., P3), the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7) that is substantially similar to the claimed ratio (e.g., 5:5:6:10 vs. 5:4:6:10); and wherein the pitch progression is set to maximizes routing density and/or cell packing density while maintaining IC performance and/or routing efficiency (see, e.g.
Second, and with respect to the particular scheme by which the claimed ratio is determined, i.e., ratio based on a least common multiple of the fourth pitch, the fifth pitch, the sixth pitch, and the seventh pitch, see comments stated above in Par. 13 with regards to Claim 1, which are considered repeated here, as applied to the integers of the pitch ratio disclosed by Chen (e.g., 5, 5, 6, 10) resulting in an LCM of 30, in contrast with the integers of the claimed pitch ratio (e.g., 5, 4, 6, 10) resulting in an LCM of 60. Therefore, since the LCM function is a known mathematical construct applicable to any group of at least two integers, and since the least common multiple associated with the pitch ratio of Chen is SMALLER (better) than that of the claimed pitch ratio (e.g., 30 vs. 60), it would have been obvious to have the ratio disclosed by Chen based on a least common multiple of the fourth pitch, the fifth pitch, the sixth pitch, and the seventh pitch.
Regarding Claim 15, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings includes:
- gate wirings spaced apart from each other in the second direction by a gate pitch (e.g., 30x having pitch PG)
- first wirings above the gate wirings spaced apart from each other in the second direction by a first pitch (e.g., M2 having pitch P2)
- the gate wirings (e.g., 30x) are below the fourth wirings (e.g., M1)
- the first wirings (e.g., M2) are above the fourth wirings (e.g., M1) and placed below the fifth wirings (e.g., M3)
Furthermore, with respect to a ratio between the gate pitch (e.g., PG) and the first pitch (e.g., P2), Chen (see, e.g., Par. [0028]) discloses that: a ratio of PG to P2 and e.g., 3:2:4; and that in some implementations, P4 can be greater than P2 (P2<P4) or less than P6 (P4<P6). 
Therefore, the specific ratio between the gate pitch and the first pitch claimed by the applicant, i.e., ratio of 6:4, is only considered to be the “optimum” ratio disclosed by Chen. Also, see comments stated above in Par. 12 with regards to Claim 1, which are considered repeated here, as applied to the claimed ratio of 6:4.
Regarding Claim 16, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings further includes:
- second wirings above the first wirings spaced apart from each other in the second direction by a second pitch (e.g., M4 having pitch P4)
- the second wirings (e.g., M4) are above the fifth wirings (e.g., M3) and below the sixth wirings (e.g., M5)
With respect to the ratio between the gate pitch (e.g., PG), the first pitch (e.g., P2), and the second pitch (e.g., P4) being 6:4:5, see comments stated above in Par. 12 with regards to Claim 1, which are considered repeated here, as applied to the claimed ratio of 6:4:5.
Regarding Claim 17, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings further includes:
- third wirings above the second wirings spaced apart from each other in the second direction by a third pitch (e.g., M6 having pitch P6)
e.g., M6) are above the sixth wirings (e.g., M5) and below the seventh wirings (e.g., M7)
With respect to the ratio between the gate pitch (e.g., PG), the first pitch (e.g., P2), the second pitch (e.g., P4), and the third pitch (e.g., P6) being 6:4:5:9, see comments stated above in Par. 12 with regards to Claim 1, which are considered repeated here, as applied to the claimed ratio of 6:4:5:9.
Regarding Claim 18, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings includes:
- gate wirings spaced apart from each other in the second direction by a gate pitch (e.g., 30x having pitch PG)
- first wirings above the gate wirings spaced apart from each other in the second direction by a first pitch (e.g., M2 having pitch P2)
- second wirings on the first wirings spaced apart from each other in the second direction by a second pitch (e.g., M4 having pitch P4)
- the gate wirings (e.g., 30x) are below the fourth wirings (e.g., M1)
- the first wirings (e.g., M2) are above the fourth wirings (e.g., M1) and below the fifth wirings (e.g., M3)
- the second wirings (e.g., M4) are above the fifth wirings (e.g., M3) and below the sixth wirings (e.g., M5)
With respect to the ratio between the first pitch (e.g., P2) and the second pitch (e.g., P4
Regarding Claim 19, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings further comprises:
- third wirings above the second wirings spaced apart from each other in the second direction by a third pitch (e.g., M6 having pitch P6)
- the third wirings (e.g., M6) are above the sixth wirings (e.g., M5) and below the seventh wirings (e.g., M7)
With respect to the ratio between the first pitch (e.g., P2), the second pitch (e.g., P4), and the third pitch (e.g., P6) being 4:5:9, see comments stated above in Par. 12 with regards to Claim 1, which are considered repeated here, as applied to the claimed ratio of 4:5:9.

Claim Rejections - 35 USC § 112










































The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation “the first ratio based on a least common multiple of the gate pitch, the first pitch, the second pitch, and the third pitch” in L. 22-24.  There is insufficient antecedent basis for this limitation in the claim, as there is no prior recitation of “a second pitch” in the claim and it is unclear where the second pitch would be defined. Furthermore, the claim recites “third wirings…by a fourth pitch” in L. 11-12 and “fourth wirings…by a fourth pitch” at L. 14-15. It is unclear if 

Response to Arguments













































Applicant’s arguments filed on 10/05/2021 and 11/03/2021with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814